COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CARMEN STARK,                                  §               No. 08-17-00015-CV

                         Appellant,              §                  Appeal from the

  v.                                             §                205th District Court

  QUICK SELL BUYERS, LLC,                        §             of El Paso County, Texas

                         Appellee.               §               (TC# 2016DCV2971)

                                                 §
                                            ORDER

       On January 30, 2017, the Court referred the above-styled and numbered case for mediation.

The order required the parties to agree upon a qualified mediator within twenty days, and if the

parties informed the Court they could not agree, the Court would enter an order reinstating the

appellate timetable. Pursuant to the order, the parties are required to complete mediation by March

30, 2017. Appellant has filed a motion asking the Court to extend the deadline for completing

mediation and to waive the mediator’s fees because she is unable to afford them. Appellee is

opposed to the motion.

       Our order placed the responsibility for selecting a mediator on the parties, and the parties

apparently agreed upon a qualified mediator who charges a fee for the mediation. Appellant

subsequently requested that Appellee pay the entire fee, but Appellee refused. Appellant and her

attorney did not attend the scheduled mediation. According to Appellee, the mediator’s fee is non-


                                                1
refundable. Appellee requests that the Court order Appellant to attend mediation and pay her share

of the mediator’s fee. Further, Appellee asks the Court to assess attorney’s fees and costs in the

amount of $346.00 against Appellant.

       It is the Court’s policy to not appoint the mediator or to make any order with respect to the

mediator’s fees or costs. Further, the Court is not authorized by the Rules of Appellate Procedure

or Chapter 154 of the Texas Civil Practice and Remedies Code to order that the mediator’s fee is

waived. The Court is also not authorized to assess attorney’s fees against a party in connection

with mediation. When the Court refers an appeal to mediation, the Court expects the parties to

agree upon a mediator, and to resolve issues related to the mediator’s fee by agreement.

Accordingly, Appellant’s motion is denied. Further, Appellee’s requests for relief as stated in its

response are also denied. The deadlines and requirements stated in the Court’s January 30, 2017

order remain in effect. If mediation cannot proceed for whatever reason, the parties are directed

to notify the Court and we will enter an order reinstating the appellate timetable.

       IT IS SO ORDERED this 2nd day of March, 2017.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2